Case 5:21-mj-00422-HJB Document1 Filed 04/09/21 Page 1of3
AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT Frct
for the APR 0 9 2021
WESTERN pistrict of TEXAS CLERK( U.S. DISTRICT COURT
ee = =e WESTERN DISTRICT OF TEXAS

 

 

 

7 BY.
United States of America EPUTY CLERK
¥.
. ) Case No. SA-21-MJ- OOU2Z
Timothy Nuncio )
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 7, 2021 _ inthe county of Bexar ___ inthe
Western District of Texas , the defendant(s) violated:
Code Section Offense Description

21 U.S.C. 841 (a) &(b)C1 (A) Possession of Methamphetamine with Intent to Distribute

PENALTIES: 10 years to life imprisonment, $10,000,000 fine, 5 years
supervised release, and $100 mandatory special assessment

This criminal complaint is based on these facts:

See attached affidavit

(@) Continued on the attached sheet.

 

 

Corer lainant’s signature
Daniel hriano, DEA Special Agent

\ Printed name and title

() 7.
(/ Judge 's signafiur — =

City and state: San Antonio, Texas Henry J. Bemporad, U/8. Magistrate Judge
y alice a

* ¥ a
Printed name and title

 

 

[_] Sworn to before me and signed in my presence.
(@] Sworn to telephonigally and signed electronically.

  

Date: gG DOd | :

   
Case 5:21-mj-00422-HJB Document1 Filed 04/09/21 Page 2 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Daniel Mariano, am currently employed as a Special Agent with the United States Drug
Enforcement Administration (DEA) who is empowered by law to conduct investigations of and to
make arrests for offenses enumerated in Title 21, United States Code. I have been employed by
the DEA since 2020, and I am currently assigned to the San Antonio District Office in San Antonio,
Texas. During the course of my employment I have been personally involved in numerous drug
trafficking and money laundering investigations. I have special training in the investigation of
drug trafficking organizations, specifically, communication exploitation, drug trafficking patterns,
and techniques.

On April 7, 2021, DEA agents received information that Timothy NUNCIO of San
Antonio, Texas, would be traveling to Dallas, Texas, and receiving approximately eight kilograms
of methamphetamine from an unknown person. Agents learned that NUNCIO would be operating
a black Ford F150 bearing Texas license plates.

On April 7, 2021, DEA notified Texas Department of Public Safety (DPS) State Troopers
that NUNCIO would be traveling back to San Antonio from Dallas, Texas, that same day at an
unknown time. At approximately 10:53pm, NUNCIO arrived in the New Braunfels, Texas, area,
in the Western District of Texas. Texas DPS attempted to conduct a traffic stop on NUNCIO on
Interstate 35 in New Braunfels. NUNCIO failed to stop for black and white marked units and a
pursuit ensued. After a twenty to twenty-five minute pursuit, NUNCIO came to a stop near the
intersection of Loop 1604 and Nacogdoches Road in San Antonio.

DEA recovered the eight kilograms of methamphetamine from NUNCIO’s vehicle, and
arrested NUNCIO for transporting the methamphetamine. Upon being read his rights, NUNCIO
voluntarily cooperated with officers and advised that, on the same day, he picked up eight
kilograms of methamphetamine from an unknown male in Dallas, Texas. NUNCIO advised
officers that the eight kilograms of methamphetamine were his. NUNCIO and his wife gave agents
consent to search their residence in San Antonio, where multiple firearms were seized along with
a bulletproof vest. Timothy NUNCIO was later transported to the Karnes County Detention Center
without incident.
Case 5:21-mj-00422-HJB Document1 Filed 04/09/21 Page 3 of 3

Based on this information, there is probable cause to believe that Timothy NUNCIO
possessed methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) &

(b)(1)(A).

-_—_

N od

 

eal .
Daniel Mariano
Special Agent
ee Enforcement Administration

Ay

Héngrable Henry/J- ‘ Bemporad
United States eee Judge

Subscribed and sworn to before me on April b , 2021.
